DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-21 are pending and have been examined in this application. Claims 1-3, 7-9, 11, and 15-18 are currently amended, claims 4-6, 10, 12-14, and 19-21 are original.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4876822 A) to White in view of (US 5251397 A) to Exum or (US 5918932 A) to Morrison.
In regards to claim 1, White teaches an insect trap light comprising: a visible light housing portion (White; left 10 in FIG 5) having a floor (White; 16 of 10), sidewalls extending from said floor (White; 26 of leftmost 10, see FIG 1 with sidewalls 23 and 28), the combination of the floor, sidewalls and top member (White; 42 in FIG 3) creating an enclosed visible light chamber (White; where the floor, sidewalls, and top member enclose the chamber, see FIG 3 and 5); a visible light source (White’ leftmost 12 in FIG 5; also see col. 1, lines 57-60) mounted within said visible light chamber (White; see FIG 5); an insect trapping housing portion (White; rightmost 10 in FIG 5) having a mounting plate (White; surface 45 connected to 50 at 54, 52) coupled to said visible light housing portion creating an ultraviolet light chamber (White; see FIG 5), said insect trapping housing portion being outside said enclosed visible light chamber (White; where the two chambers 10 in FIG 5 are separate); an ultraviolet light source mounted within said ultraviolet light chamber (White; see abstract, where 12 is a light source for emitting ultraviolet radiation), and an adhesive board (White; rightmost strip 24 with adhesive 20 on top) removably mounted within said ultraviolet light chamber (White; where 24 is secured to floor 16); and that if desired, a top member (42), shown in phantom representation (see Figs. 1 & 3) can be provided to close the opening (40) into the enclosure (18) to thereby preclude light rays from exiting therefrom and may be preferred in certain environments where less illumination is desired.
White fails to explicitly teach a translucent light diffuser plate, the combination of the floor, sidewalls and light diffuser plate creating an enclosed visible light chamber. 
Exum or Morrison teach a translucent light diffuser plate (Exum; 17, cover 14) (Morrison; all of 12, and 64), the combination of the floor (Exum; 12) (Morrison; lowest side of 60), sidewalls (Exum; portions 18, 16) (Morrison; semicircular portion 62) and light diffuser plate (exum; 17, cover 14) (Morrison; all of 12 and 64) creating an enclosed visible light chamber  (Exum; where the chamber is enclosed by sidewalls, floor, and cover of Exum) (Morrison; see FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of White such that the optional cover 42 is made of a translucent light diffuser plate material such as those taught by Exum or Morrison. Doing so would allow a user to limit and soften the light being reflected as needed and preferred, without impeding the functionality of the device.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017175927 A1) to Oh Seok in view of (US 20070124987 A1) to Brown.
In regards to claim 17, Oh Seok teaches an insect trap light mountable to a vertical support surface, said insect trap light comprising: an enclosed visible light chamber (Oh Seok; FIG 3 portions between 400, 200) having a light diffuser portion (Oh Seok; 30); a visible light source (Oh Seok; LEDs 420 and illuminating means 400) mounted within said enclosed visible light chamber (Oh Seok; FIG 3); a second light chamber (Oh Seok; portion below 410) coupled to said enclosed visible light chamber (Oh Seok; see FIG 3), said second light chamber being separate and apart from said enclosed visible light chamber (Oh Seok; see FIG 3); a second light source mounted within said second light chamber (Oh Seok; 300, see FIG 3), and an adhesive board (Oh Seok; 500, 510) removably mounted within said second light chamber (Oh Seok; can remove 500 and 510).  
Oh Seok fails to explicitly teach wherein the second light chamber is an ultraviolet light chamber, and the second light source is an ultraviolet light source. 
Brown teaches where the second light chamber is an Ultraviolet light chamber (Brown; Chamber housing 54, 56, 58 UV light chamber), and the second light source is a ultraviolet light source (Brown; 54, 56, 58 UV emitting LEDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect light trapping device of Oh Seok such that the lights 300 are substituted for the UV LEDs of Brown. The substitution of the lights 300 with the UV LEDs would provide a better attractant to a wider variety of flying insects as well as assist in killing bacteria on the surface where the insects die.
In regards to claim 18, Oh Seok as modified by Brown teaches the insect trap light of claim 17 wherein said ultraviolet light chamber includes side opening (Oh Seok; see FIG 9, opening in cut out portion of 120, at 520) extending between a vertical support surface (Oh Seok; sidewalls 120) and said enclosed visible light chamber (Oh Seok; FIG 3 portions between 400, 200).  
In regards to claim 19, Oh Seok as modified by Brown teach the insect trap light of claim 17 further comprising a logo plate (Oh Seok; 200) (Oh Seok; 40) overlying said light diffuser portion (Oh Seok; 30).  
In regards to claim 20, Oh Seok as modified by Brown teach the insect trap light of claim 19 wherein said logo plate includes a layer of decorative graphic (Oh Seok; upper surface of 200 with graphic 210 inscribed).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017175927 A1) to Oh Seok as modified by (US 20070124987 A1) to Brown as applied to claim 20 above, in further view of (US 6108965 A) to Burrows.
In regards to claim 21, Oh Seok as modified by Brown teach the insect trap light of claim 20, but fail to explicitly teach wherein said layer of decorative graphic is a layer of polymer material.
Burrows teaches wherein the housing is a polymer material (Burrows; Col 6 lines 12-17, where the housing is polymeric).  
Oh Seok as modified by Brown and Burrows teaches said layer of decorative graphic (Oh Seok; uppermost surface of 200, 210) is a layer of polymer material (Burrows; Col 6 lines 12-17 where the housing is polymeric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh Seok as modified by Brown such that the housing is made of a polymer material as taught by Burrows. Polymer materials and plastics are generally inexpensive and can be easily modified to reflect various logos and indicia based on user preference. If the housing of Oh Seok, which includes plate 200, is made of polymer, then the uppermost surface of 200 would be polymer as well.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4876822 A) to White as modified by (US 5251397 A) to Exum or (US 5918932 A) to Morrison as applied to claim 1 above, in further view of (US 10051851 B2) to Hariyama.
In regards to claim 7, White as modified by Exum or Morrison teach the insect trap light of claim 1, but fail to teach wherein said visible light source is a plurality of white light emitting diodes. 
Hariyama teaches teach wherein said visible light source (Hariyama; LEDs 23) is a plurality of white light emitting diodes (Hariuama; Col 5 lines 22-23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect trap light of White as modified by Exum or Morrison such that it has a plurality of white LEDs. The white light is bright and would help not only distinguish anything it is meant to illuminate, such as the exit sign in FIG 1, but would also efficiently attract bugs.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4876822 A) to White as modified by (US 5251397 A) to Exum or (US 5918932 A) to Morrison, and (US 10051851 B2) to Hariyama as applied to claim 7 above, in further view of (US 20070124987 A1) to Brown.
In regards to claim 8, White as modified by Exum or Morrison and Hariyama teach the insect trap light of claim 7, but fail to teach wherein said ultraviolet light source (White; rightmost 12 in FIG 5) is a plurality of ultraviolet light emitting diodes.
Brown teaches wherein the ultraviolet light source is a plurality of ultraviolet light emitting diodes (Brown; 54, 56, 58 UV emitting LEDs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultraviolet light source of White as modified by Exum or Morrison and Hariyama such that it is a plurality of ultraviolet light emitting diodes. This would .

Claim 9, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8572890 B1) to Lark in view of (US 20070124987 A1) to Brown.
In regards to claim 9, Lark teaches an insect trap light comprising: a floor (Lark; bottom portion 104) having a first surface and a second surface (Lark; either surface supporting 106, 107, 111, 112) oppositely disposed from said first surface (Lark; surfaces opposite each other see FIG 1); peripheral sidewalls (Lark; 194, 191, 193) extending from said floor first surface; a visible light source (Lark; either of 133, 134) mounted to said floor first surface (Lark; mounted via 106, 107, 111, 112); a second light source (Lark; other of 133, 134) mounted to said floor second surface (Lark; mounted via 106, 107, 111, 112); a mounting plate (Lark; 121) coupled to and spaced from said floor (Lark; see FIG 1), and an adhesive board (Lark; Col 8 lines 15-22, FIG 12, panel member 128) removably mounted to said mounting plate in a position facing said second light source.  
Lark fails to teach a translucent light diffuser plate coupled to said peripheral sidewalls oppositely disposed from said floor; wherein the second light source is an ultraviolet light source.
Brown teaches a translucent light diffuser plate (Brown; 33, translucent [0031]) coupled to said peripheral sidewalls (Brown; see FIG 6) oppositely disposed from said floor (Brown; opposite rear panel 22); wherein the second light source is an ultraviolet light source (Brown; 54, 56, 58, UV emitting LEDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lark such that it has a translucent diffuser plate as taught by Brown, opposite the floor and coupled to the sidewalls in order to evenly distribute light emitted from the lights of Lark but still provide an opening for insects to enter. 
In regards to claim 11, Lark as modified by Brown teach the insect trap light of claim 9 wherein the combination of said floor (Lark; bottom portion 104) and said mounting plate (Lark; 121) defines an ultraviolet light chamber therebetween, and wherein said ultraviolet light chamber includes a side opening (Lark; 199) extending between said floor and said mounting plate (Lark; opening in interior, see FIG 1).  
In regards to claim 16, Lark as modified by Brown teach the insect trap light of claim 9 wherein said UV light source is a plurality of UV LEDs (Brown; 54, 56, 58 UV emitting LEDs).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8572890 B1) to Lark as modified by (US 20070124987 A1) to Brown as applied to claim 9 above, in further view of (US 20060150472 A1) to Harris.
In regards to claim 10, Lark as modified by Brown teach the insect trap light of claim 9 wherein said light diffuser plate (Brown; 33) is considered a front surface (Brown; FIG 6 where 33 is at the front), said mounting plate (Lark; 121) is considered a rear surface (Lark; FIG 1, 121 at the rear of the device), and said insect trap light has side opening (Lark; opening 199) extending between said front surface and said rear surface (Lark; see FIG 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lark as modified by Brown such that a diffuser plate is positioned on the front surface of the device, opposite the mounting plate. This would provide additional light diffusion to evenly distribute the light of the device.
Lark as modified by Brown fail to teach where there’s a plurality of side openings.
(Harris; see FIG 1 where the cover 30 provides both an upper and lower opening, and openings in the sides between pieces 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lark as modified by Brown such that the cover is provided with multiple openings. This would allow insects to fly in at any angle and from any side, optimizing the amount of insects that can fly in and be captured.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8572890 B1) to Lark as modified by (US 20070124987 A1) to Brown as applied to claim 9 above, in further view of (WO 2017175927 A1) to Oh Seok.
In regards to claim 12 Lark as modified by Brown teach the insect trap light of claim 9 further comprising a logo plate overlying said light diffuser plate.  
	Oh Seok teaches a logo plate (Oh Seok; 40, 12) overlying said light diffuser plate (Oh; Seok; 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lark as modified by Brown such that it has a logo plate over a light diffuser plate as taught by Oh Seok. The logo plate would provide businesses the option of having a decorative advertisement or shop sign in order to disguise the trap.
In regards to claim 13, Lark as modified by Brown and Oh Seok teach the insect trap light of claim 12 wherein said logo plate (Oh Seok; 40, 12) includes a layer of decorative graphic (Oh Seok; 40).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8572890 B1) to Lark as modified by (US 20070124987 A1) to Brown and (WO 2017175927 A1) to Oh Seok as applied to claim 13 above, in further view of (US 20120304513 A1) to Gorelick.
In regards to claim 14, Lark as modified by Brown and Oh Seok teach the insect trap light of claim 13 wherein said layer of decorative graphic is a layer of polymer material.  
	Gorelick teaches where the layer of decorative graphic (Gorelick; panel 40 with indicia 46 on it) is a layer of polymer material (Gorelick; [0029], such as acrylic or plexiglass).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphic of Lark as modified by Brown and Oh Seok such that it is made of a polymer material such as acrylic or plexiglass. This material is lightweight but still durable, and would resist substantial warping from the heat of the lights.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8572890 B1) to Lark as modified by (US 20070124987 A1) to Brown as applied to claim 9 above, in further view of (WO 2017175927 A1) to Oh Seok and (US 20060150472 A1) to Harris.
In regards to claim 15, Lark as modified by Brown teach the insect trap light of claim 9 wherein said visible light source is a plurality of white light emitting diodes.
	Oh Seok teaches the light source being light emitting diodes (Oh Seok; LEDs 420).
	Harris teaches where the LEDs are white (Harris; [0017] light 14 is a white LED).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lark as modified by Brown such that the lights are made of white light emitting diodes as taught by Oh Seok and Harris. White light emitting diodes provide substantial bright light to illuminate outwards and attract insects, while also being energy efficient by consuming less energy than incandescent or fluorescent type lighting devices.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/25/2020 with respect to claims 9 and 17 have been fully considered but they are not persuasive. 
With respect to claim 17, applicant argued that the UV light chamber is not separate and apart from the enclosed visible light chamber, Examiner respectfully disagrees.
Contrary to the now amended claim 1, Claim 17 does not recite any specific structure that would define the visible light chamber and the UV light chamber in a way that reads over Oh Seok. In particular, Claim 17 does not have the limitations of the sidewalls, floor, or diffuser plate as described in claim 1 and does not provide language pertaining to the configuration of these elements that would limit the bounds of the enclosed visible light chamber. Broadly, Oh Seok teaches the UV light chamber, which pertains to the insect trapping component and the UV lights, as being separated and apart from the visible light chamber, where the space between 400 and 200 is the visible light chamber, and the space between 400 and the adhesive board 500, 510 is the UV light chamber, where the visible light chamber is enclosed by the sidewalls, floor, and uppermost plate. 
Examiner suggests potentially further describing the configuration of the sidewalls, floor, and upper surface of the visible light chamber and how they are configured such that these 

With respect to claim 9, applicant argues that the lights of Lark are mounted on the same side or upper surface of the first panel member, and are not mounted on opposite sides of the floor as recited in the claim.
Examiner respectfully disagrees, because “opposite sides of the floor” can be taken to mean the left and right sides, the lateral and transverse sides, the upper and lower side, etc. Therefore the lights of Lark are mounted on the opposite sides of the floor, the opposite sides being the two opposing ends of the floor near either sidewall. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647